Citation Nr: 0216089	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  98-12 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a disability 
manifested by insomnia (other than as a symptom of service-
connected psychiatric disability).  

3.  Entitlement to a disability evaluation in excess of 70 
percent for schizophrenia, schizoaffective type, with 
paranoid features and insomnia.  


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 28 to December 
16, 1970.  He had periods of active duty for training from 
July 28 to August 10, 1974, and from September 8 to September 
23, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that, inter alia, denied service 
connection for diabetes mellitus and a disability manifested 
by insomnia.  

In August 1998, the veteran gave sworn testimony before a 
hearing officer at the RO.  A transcript of that hearing is 
of record.  

A rating decision dated in November 1999 denied entitlement 
to a rating in excess of 50 percent evaluation for the 
service-connected psychiatric disorder and entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  The veteran 
subsequently perfected an appeal from those rating denials.  

When this case was previously before the Board in September 
2001, it was remanded to the RO for additional development 
and to provide the veteran with notice of his rights under 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
became effective on November 9, 2000.  Following the 
requested development, the RO in February 2002 included the 
veteran's insomnia in the evaluation of the service-connected 
psychiatric disorder and increased the evaluation for that 
disorder to 70 percent disabling, effective from March 1, 
1999.  The RO also granted a TDIU, which was also made 
effective from March 1, 1999.  

A rating decision dated in April 2002 found the veteran 
incompetent for VA purposes, effective from March 29, 2002.  
His spouse has been appointed his payee for VA purposes.  
Accordingly, this decision has been captioned to reflect the 
current status of the parties to this appeal.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002). 

The issue of entitlement to an earlier effective date for 
assignment of a total disability evaluation based on 
individual unemployability (TDIU) will be the subject of the 
remand herein.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Diabetes mellitus was not present in service or until 
many years thereafter and is not shown to be related to 
service or to an incident of service origin.  

3.  It is not shown that the service-connected psychiatric 
disorder caused or chronically worsened the veteran's 
diabetes mellitus.  

4.  It is not shown that the veteran has insomnia as a 
disability separate and distinct from his service-connected 
psychiatric disorder; obstructive sleep apnea diagnosed in 
February 1998 is not shown to be attributable to service or 
to a service-connected disability.  

5.  The service-connected psychiatric disorder is manifested 
by insomnia, paranoia and suspiciousness, impairment of 
thought processes including abstract thinking, difficulty 
concentrating, occasional inappropriate affect, intermittent 
inability to maintain minimal personal hygiene, limited 
judgment and insight, and occasional visual hallucinations.  

6.  Although the veteran has been rated incompetent for VA 
purposes, his Global Assessment of Functioning on Axis V is 
60.  Total occupational and social impairment due to his 
service-connected psychiatric symptomatology is not 
demonstrated.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  Diabetes mellitus is not due to or the proximate result 
of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2002); 38 C.F.R. § 3.310(a) (2002).  

3.  Service connection for a disability manifested by 
insomnia other than as a symptom of service-connected 
psychiatric disability is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2002).  

4.  The criteria for an evaluation in excess of 70 percent 
for schizophrenia, schizoaffective type, with paranoid 
features and insomnia, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9205 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Preliminaries

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

The veteran's original formal claim for VA compensation 
benefits was filed in July 1971, when his completed VA Form 
21-526 was received.  A VA Form 21-526 was also filed in 
March 1977, when the veteran reopened his claim for service 
connection for psychiatric disability.  These forms were 
substantially complete when filed.  The veteran's initial 
claim for service connection for diabetes mellitus and 
insomnia was received in November 1997.  Because the VA Form 
21-526 was already on file, the veteran's informal claim for 
service connection was treated by the RO as sufficient.  In 
March 1999, the veteran also filed a claim for a TDIU.  As 
noted below, the RO treated this claim as including a claim 
for an increased rating for the service-connected psychiatric 
disorder because service connection was in effect only for 
psychiatric disability.  The TDIU claim was filed on a VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability).  The TDIU claim, 
which was substantially complete, was later granted.  The 
Board concludes that there is no issue as to provision of a 
form or instructions for applying for the claimed benefits.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2) (2002).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2002).  In July 1998, the RO provided the veteran 
and his representative with a statement of the case 
addressing the service connection issues.  Supplemental 
statements of the case addressing these issues were furnished 
in February 1999, November 2000, and March 2002.  In November 
2000, the RO also provided the veteran and his representative 
with a statement of the case with respect to the increased 
rating and TDIU issues.  The increased rating issue was also 
addressed in a supplemental statement of the case furnished 
in March 2002.  These documents set forth the legal criteria 
governing the issues addressed in this decision, listed the 
evidence considered by the RO, and offered analyses of the 
facts as applied to the legal criteria set forth therein, 
thereby informing the veteran of the information and evidence 
necessary to substantiate his claims.  Moreover, the Board 
remand in September 2001 set forth pertinent provisions of 
the VCAA, and the case was remanded in part to comply with 
those provisions.  

Furthermore, in correspondence dated in November 2001, the RO 
informed the veteran and his representative of the provisions 
of the VCAA.  This letter also essentially notified the 
claimant which evidence, if any, should be obtained by him 
and which evidence, if any, would be obtained by VA pursuant 
to Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
totality of the record shows that VA has informed the veteran 
of the type of information and evidence necessary to 
substantiate his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2002).  
Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3) 
(2002).  All available service medical records have been 
obtained, as have pertinent VA outpatient treatment and 
examination reports.  The records of the Social Security 
Administration pertinent to this appeal have been obtained.  
No further development of information within the control of 
the government is necessary to an equitable disposition of 
this appeal.  Although the veteran testified in August 1998 
that all of his treatment had been through the VA system, 
relevant private treatment reports have also been associated 
with the record.  The veteran indicated in his testimony that 
all of his treatment for diabetes had been by VA.  Neither 
the veteran nor his representative has pointed to any 
additional evidence that needs to be obtained, and the Board 
is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2002).  The 
veteran was afforded VA examinations in April and May 1999 
and in November 2001.  As indicated above, the veteran has 
also been followed in the VA outpatient clinic, and the 
findings reflected in those treatment reports are of record.  
The medical evidence is sufficiently abundant that the 
overall disability picture is clear and permits a reasonable 
disposition of the issues on appeal.  Further medical 
evaluation would be unlikely to render the disability picture 
in any greater relief or to permit a more accurate assessment 
of the origin of the disabilities for which the veteran 
claims service connection.  The record as a whole 
demonstrates that VA has undertaken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable in all 
cases.  The Court held that the VCAA was inapplicable to a 
matter of pure statutory interpretation.  See Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000).  The Court has also 
concluded that the VCAA was not applicable where the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  


II.  Analysis

A.  Diabetes

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service, 38 U.S.C.A. § 1110, it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to same effect).  

Where a veteran served 90 days or more during a period of war 
and diabetes mellitus becomes manifest to a degree of 10 
percent within a year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records for the veteran's period of 
active duty in 1970 are negative for complaints or findings 
of diabetes mellitus or insomnia.  A urinalysis during his 
entrance examination in August 1970 was negative.  A physical 
examination and laboratory findings during his 
hospitalization in November and December 1970 were within 
normal limits.  Insomnia was not noted when the veteran 
underwent a psychiatric examination in November 1970 during 
hospitalization.  

J. E. Dunn, Jr., M.D., said in a letter dated in January 1981 
that he had treated the veteran for bronchitis in November 
1968 and for pharyngitis in July 1971.  He did not refer to 
diabetes.  

The veteran was privately hospitalized in December 1971 for 
what was described as a nervous breakdown.  A urinalysis 
following admission was negative.  In addition, his 
enlistment examination for the Reserves in May 1973 was 
negative for complaints or findings referable to diabetes 
mellitus or insomnia.  A urinalysis was again negative.  

Although service medical records for the veteran's periods of 
active duty for training in 1974, if extant, are not of 
record, the veteran himself testified in August 1998 that his 
diabetes had been diagnosed about 10 years previously (i.e., 
1988).  This is consistent with the clinical record.  When 
the veteran was hospitalized by VA in March 1980 for 
treatment of an unrelated injury, it was reported that he did 
not have a history of diabetes.  Laboratory studies on 
admission were within normal limits.  However, when he was 
seen at a VA outpatient clinic in August 1988, when his 
weight was recorded at over 268 pounds, he reported that he 
had gone to a doctor in July 1988 due to polydipsia, polyuria 
and some blurring of his vision.  He further reported that he 
had been diabetic since then and was now taking a prescribed 
course of insulin for his diabetes.  The diagnoses included 
diabetes mellitus.  When seen in the outpatient clinic in 
March 1990, it was reported that the veteran had a one-year 
history of diabetes mellitus and was on insulin twice a day.  
The pertinent diagnosis on VA examination in April 1999 was 
insulin-dependent diabetes mellitus, which was then thought 
to be stable.  

The medical evidence of record is extensive and includes many 
reports of hospitalization, examination and treatment by both 
VA and private examiners.  As indicated above, the record 
includes the records of the Social Security Administration.  

Although the veteran is an insulin-dependent diabetic, the 
record unequivocally demonstrates that his diabetes was 
initially manifested in the late 1980s, many years after his 
final separation from service.  Moreover, the record is 
devoid of any competent evidence attributing his diabetes to 
service or to any incident of service origin.  The veteran 
himself is not competent to attribute his diabetes to service 
because, as a lay person, he is not capable of opining on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995), and cases cited therein.  Competent medical evidence 
"means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions."  38 C.F.R. § 
3.159(a)(1) (2002).  Competent medical evidence "may also 
mean statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses."  Id.  

The veteran's primary contention is that he has diabetes 
mellitus as a result of his serviced-connected psychiatric 
disorder.  Service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, just 
as the veteran as a lay person is not competent to attribute 
a medical disability directly to service, he is not competent 
to attribute a disability to a service-connected disability.  

The veteran testified in August 1998 that he had been told 
that his diabetes was secondary to stress and indicated that 
he would be submitting a statement from a physician, whom he 
identified as Dr. Jernigan, to support the claimed etiologic 
relationship.  However, no such statement has been received.  
Nevertheless, VA afforded the veteran a VA examination in 
November 2001 in order to determine whether any etiologic 
relationship existed between the service-connected 
psychiatric disorder on the one hand and diabetes mellitus on 
the other.  The examiner reported that he had reviewed the 
claims file and was of the opinion that, despite his 
schizophrenia, the veteran had been able to take care of his 
diabetes adequately and properly.  The examiner was further 
of the opinion that the service-connected schizophrenia was 
not aggravating the veteran's diabetes mellitus.  It was 
reported that he had an insulin pump, checked his blood sugar 
at least twice a week, and attended the outpatient clinic for 
his medical problems, which included diabetes.  

The veteran testified that all of his treatment had been 
through the VA system, yet the record is devoid of any 
medical evidence or opinion that competently links his 
diabetes mellitus to his service-connected psychiatric 
disorder or medications for his psychiatric disorder.  It is 
notable that Dr. Lodewick, in a private consultation in 
November 1997, noted that the veteran had a long history of 
diabetes that had been poorly controlled "due to poor 
dietary intake and marked obesity."  He said that the 
veteran's diabetes was associated with morbid obesity with 
insulin resistance.  

The record shows that the veteran weighed 174 pounds when he 
was examined for service entrance in August 1970 and 185 
pounds when he was examined for separation the following 
December.  The veteran weighed 206 pounds when he was 
examined for enlistment in the Reserves in May 1973.  When 
seen at a VA outpatient clinic in May 1977, he weighed 1931/2 
pounds.  A VA examination in September 1977 showed that the 
veteran was 69 inches tall and weighed 214 pounds.  However, 
on VA psychiatric examination in May 1982, the veteran 
weighed 284 pounds.  The Social Security Administration 
records show that he weighed 280 pounds in January 1983, 285 
pounds in May 1983, and 280 pounds in August 1983.  On VA 
psychiatric examination in September 1985, he was described 
as an obese individual who walked with a cane.  On VA 
psychiatric examination in October 1986, he was described as 
moderately obese.  When admitted to a private hospital in May 
1987, he was described as grossly obese.  The Social Security 
Administration records show that the veteran weighed 275 
pounds in November 1987.  When examined by Dr. Smith the 
following month, he weighed 285 pounds and was reported to be 
5 feet 101/2 inches tall.  When seen at a VA outpatient clinic 
in June 1988, the month before he was diagnosed with 
diabetes, the veteran weighed 280 pounds.  

Significantly elevated blood glucose is not shown until the 
veteran's weight had increased substantially during the 
1980s.  In a consultation the day following admission to a 
private hospital in January 1998, Dr. Jernigan also noted 
that the veteran had morbid obesity.  He said that the 
veteran had been obese for many years and noted that the 
veteran had insulin-dependent diabetes with insulin 
resistance.  Thus, the competent evidence of record does not 
point to the service-connected psychiatric disorder or 
medications therefor as a cause or aggravating factor in the 
development of the veteran's diabetes mellitus, first shown 
in July 1988.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (Board has 
fact-finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

The Board therefore concludes that the preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus.  It follows that the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  

B.  Insomnia

With respect to the claim for service connection for 
insomnia, the Board notes that on VA psychiatric examination 
in November 2001, the examiner was of the opinion that it was 
very likely that because of his schizophrenia, the veteran 
also had very poor sleep currently.  The examiner indicated 
that the veteran at times got very suspicious and paranoid 
and that at nighttime this also interfered with adequate and 
restful sleep.  The RO therefore found that the veteran's 
insomnia resulted from, and was a symptom of his service-
connected psychiatric disorder and reclassified the 
psychiatric disorder to include insomnia in the service-
connected evaluation.  Thus, the issue before the Board is 
whether the veteran has insomnia or other chronic sleep 
disorder that is separate and distinct from his psychiatric 
disorder and that can be attributed to service.  

The record shows that when the veteran was privately admitted 
in January 1998 for back surgery, his spouse indicated that 
the veteran had chronic problems with snoring and apnea and 
that his sleep had lately become much more restless and 
fretful.  On a consultation for possible sleep apnea 
syndrome, Dr. Hunker reported that when the veteran was in 
the recovery room, he demonstrated marked hypoxemia and 
hypoventilation.  He was noted to demonstrate daytime 
hypersomnolence with a tendency to fall asleep while driving 
a car.  He had gained weight recently.  He was confused, and 
his thought processes seemed to have been lately affected.  
Sleep apnea syndrome exacerbated with sedatives and pain 
medications, and insulin-dependent diabetes mellitus, were 
pertinently assessed.  Dr. Hunker remarked that the veteran 
appeared to have "quite significant sleep apnea" and that 
he would need to get by with less sedation from pain 
medicines.  A sleep disorder study conducted by Dr. Hunker in 
February 1998 culminated in findings of severe obstructive 
sleep apnea with some central apnea.  The veteran testified 
in August 1998 that he had interrupted sleep during the night 
"all the time."  

Although the veteran was said to sleep fitfully when he was 
examined by VA in July 1977, there is no showing that this 
was anything other than the symptom that the psychiatric 
examiner in November 2001 attributed to the veteran's 
service-connected psychiatric disorder.  The service medical 
records are completely negative for complaints or findings 
referable to obstructive sleep apnea.  Obstructive sleep 
apnea was not suspected until January 1998 and was not 
established as a diagnosis until the sleep disorder study 
performed the following month.  More pertinently, the record 
contains no medical opinion attributing obstructive sleep 
apnea to service or to any incident of service origin.  

Although the diagnosed sleep apnea was said to be exacerbated 
by sedatives and pain medication, it appears that the veteran 
was on pain medication for his back disorder, for which 
service connection is not in effect.  Furthermore, service 
connection on the basis of aggravation under Allen requires 
that the service-connected disability proximately result in a 
chronic worsening of the nonservice-connected disorder.  That 
is to say, the medical evidence must show a permanent 
worsening of the nonservice-connected disorder because 
service connection is warranted only for a chronic disorder, 
not for acute and transitory conditions that resolve.  See 
38 C.F.R. § 3.303(b); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  The record indicates that the sleep apnea was 
ameliorated by the cessation of some of the pain medication 
and sedatives, which in turn indicates that a permanent 
worsening of the sleep apnea did not result from any 
medication taken for service-connected disability.  

The Board therefore concludes that the preponderance of the 
evidence is against the claim for service connection for 
insomnia or other chronic sleep disorder as a distinct 
ratable entity separate from the service-connected 
psychiatric disability.  See Gilbert v. Derwinski, 1 Vet. 
App. at 54-58.  

C.  Increase

The veteran also seeks an increased rating for his service-
connected psychiatric disorder.  In accordance with 38 C.F.R. 
§§ 4.1, 4.2 (2001), and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the service-connected disability at issue on this 
appeal.  

The service medical records show that the veteran was 
hospitalized in November and December 1970 for psychiatric 
evaluation.  A psychiatric examination during hospitalization 
resulted in diagnoses of chronic passive-dependent 
personality manifested by an inability to tolerate any 
separation from home, a sense of helplessness and 
hopelessness on his own, poor self-concept, depression, and 
extreme anxiety away from home.  A drug overdose manifested 
by the ingestion of about 14 100-milligram Mellaril tablets 
was also diagnosed on final discharge from the hospital.  The 
veteran was then returned to his unit for immediate discharge 
from service.  However, complaints or findings of a 
psychiatric deficit were not noted when he was examined for 
the Reserves in May 1973.  

In a decision dated in August 1985, the Board granted service 
connection for an acquired psychiatric disorder.  A rating 
decision dated later that month classified the disability as 
schizophrenia, schizoaffective type, with paranoid features 
and rated it 70 percent disabling under Diagnostic Code 9205, 
effective from April 29, 1977, the date of receipt of a 
reopened claim for service connection for psychiatric 
disability.  Following a VA psychiatric examination in 
September 1985, however, the RO reduced the rating to 50 
percent, effective from December 1, 1985.  

In June 1987, the Board denied entitlement to an evaluation 
in excess of 50 percent for the service-connected psychiatric 
disorder.  

As service connection is in effect only for psychiatric 
disability, the RO treated the claim of entitlement to a 
TDIU, which was received on March 1, 1999, as a reopened 
claim for an increased rating for the service-connected 
disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Under Diagnostic Code 9205, a 70 percent evaluation 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9205.  

Although the veteran is severely psychiatrically impaired, it 
is not shown that his service-connected psychiatric symptoms 
result in a total occupational and social impairment under 
the criteria set forth in Diagnostic Code 9205.  On VA 
psychiatric examination in November 2001, the diagnosis on 
Axis I was chronic schizophrenia with paranoid features.  It 
was reported that the veteran was sometimes somewhat 
suspicious and paranoid toward the examiner.  He had 
difficulty concentrating during the psychiatric interview, 
and his affect was at times inappropriate.  In addition, his 
abstract thinking was very impaired, and he could not 
interpret any proverbs.  He admitted to current visual 
hallucinations.  He could not concentrate on serial 7's, and 
his judgment and insight were "somewhat limited."  The 
veteran's testimony in August 1998 was consistent with these 
symptoms.  

However, despite his paranoia and impaired concentration, 
there was no showing that the veteran was unable to 
communicate with the examiner.  The veteran denied any 
suicidal or homicidal ideas.  There was thus no showing of a 
persistent danger that he would hurt himself or others.  His 
memory for recent and remote events was fair.  There was thus 
no showing of memory loss for the names of close relatives, 
his occupation, or his name.  There was no showing that he 
was disoriented as to time or place.  Indeed, when seen in 
the VA outpatient clinic on a number of occasions during the 
first half of 2001, he was found to be alert and oriented in 
all spheres.  The examiner characterized the veteran's visual 
hallucinations as occurring "at times," thus suggesting a 
somewhat lesser severity than that required to support a 100 
percent schedular evaluation under the rating schedule.  
Moreover, delusions were not elicited on mental status 
examination, nor was there any evidence of grossly 
inappropriate behavior.  

In November 2001, the veteran was 5 feet 11 inches tall and 
weighed about 300 pounds.  He was dressed somewhat 
inappropriately, and his clothes were somewhat dirty.  He 
also had a bad odor or smell in the psychiatric interview.  
While this suggests an intermittent inability maintain 
minimal personal hygiene, the veteran was able to perform 
other activities of daily living.  Indeed, the examiner noted 
that the veteran had been attending the outpatient clinic for 
his organic and mental disorders on a regular basis and that 
he was able to take care of his diabetes adequately and 
properly.  In addition to checking his blood sugar at least 
twice a week, he took medication for other disorders.  It was 
also reported that he had been married for 28 years.  
Although he reported that his family life had its ups and 
downs, when he sometimes became very irritable, hostile and 
suspicious toward his spouse, his behavior on these occasions 
was to pace the floor.  Although the examiner noted that the 
veteran was not able to function in a meaningful job because 
of his paranoia and suspiciousness, this is contemplated in 
the TDIU that is currently assigned.  

The veteran indicated that he could not leave his house or 
got to church because he got scared.  He also reported that 
he got very nervous in crowds and usually had no friends.  
However, he said that he was not hearing voices currently, 
despite hearing voices in the past calling his name.  These 
symptoms, while impairing, are contemplated in the 70 percent 
rating already assigned.  

The examiner in November 2001 felt that because of the 
veteran's chronic mental illness, the appointment of a legal 
guardian would be helpful in handling his financial affairs.  
This recommendation appears to have been occasioned by the 
impairment in the veteran's thought processes elicited on 
mental status examination.  However, that is only one of the 
indicia of total occupational and social impairment.  As 
indicated above, the current psychiatric symptomatology is 
more consistent with the symptoms supporting a 70 percent 
evaluation.  See 38 C.F.R. § 4.7.  

Although the veteran's prognosis was guarded, the service-
connected evaluation is based on the severity of current 
symptoms, not on possible future psychiatric decompensation.  
Moreover, the examiner considered that the veteran's Global 
Assessment of Functioning (GAF) was 60.  The Global 
Assessment of Functioning is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV)).  

A GAF score of 60 under DSM-IV indicates only moderate 
symptoms (for example, a flat affect and circumstantial 
speech, or occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (for example, 
few friends, or conflicts with peers or co-workers).  This in 
turn shows what is already conceded - that the veteran is 
severely but not totally occupationally and socially impaired 
as a consequence of his service-connected psychiatric 
symptomatology.  

The Board concludes that the preponderance of the evidence is 
against the claim for an evaluation higher than 70 percent 
for service-connected schizophrenia, schizoaffective type, 
with paranoid features and insomnia.  It follows that the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
at 54-58.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for a disability manifested by insomnia 
(other than as a symptom of service-connected psychiatric 
disability) is denied.  

An increased evaluation for schizophrenia, schizoaffective 
type, with paranoid features and insomnia, is denied.  


REMAND

The Board notes that although the veteran, through his 
representative, filed a timely notice of disagreement with 
the effective date assigned for his TDIU, the RO has not 
issued a statement of the case with respect to this issue.  
Under the Court's holding in Manlincon v. West, 12 Vet. App. 
238 (1999), the Board must assume jurisdiction of this issue 
and remand the matter for further development.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should furnish the veteran and his 
representative a statement of the case 
and allow them an opportunity to submit a 
substantive appeal on the issue of 
entitlement to an effective date earlier 
than March 1, 1999, for the grant of a 
TDIU.  The veteran and his representative 
are reminded that to obtain appellate 
review of this issue, a timely 
substantive appeal must be submitted 
following issuance of a statement of the 
case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

